tcmemo_2005_84 united_states tax_court harry e mathews petitioner v commissioner of internal revenue respondent docket no filed date harry e mathews pro_se daniel n price for respondent memorandum opinion whalen judge petitioner did not file an income_tax return for or in separate notices of deficiency respondent determined the following deficiencies and additions in petitioner’s tax for those years year tax sec_6651 a a sec sec additions to tax dollar_figure dollar_figure dollar_figure dollar_figure 1dollar_figure dollar_figure dollar_figure dollar_figure 1respondent concedes that no return was prepared by the secretary pursuant to sec_6020 and that petitioner is not liable for the addition_to_tax under sec_6651 see sec_6651 all section references in this opinion are to the internal_revenue_code petitioner filed an imperfect petition ostensibly seeking redetermination of those deficiencies petitioner’s imperfect petition states as follows i have filed a petition each year for the past years all you ever do is steal my fil- ing fee even when it was dollar_figure i have never been given a court date you have no intentions of ever giving me a court date because you do not want to deal with this matter one day it will be on national news and all of america will know how you have done me the court issued an order stating that petitioner’s imperfect petition did not comply with the rules of the court as to the form and content and noting that the filing fee had not been paid the court ordered petitioner to file a proper amended petition and to pay the filing fee on or before a certain date petitioner filed an amended petition but did not pay the filing fee for cause the court waived the filing fee in this case the following are the reasons set forth in the amended petition why petitioner believes he is entitled to relief since i have been the victim of an eleborate sic fraud each and every year i have tried to get the irs and or tax_court to address and fairly assess what i have been telling them they have chose sic to to sic lie and cover- up this criminal conduct it has been easier to ignore me than allow the truth to be known at the outset we note that the court is unable to verify the statement in petitioner’s imperfect petition that petitioner has filed a petition each year for the past years similarly the court cannot verify the statement in petitioner’s amended petition that since in each and every year i have tried to get the irs and or tax_court to address and fairly assess what i have been telling them the records of this court show that in addition to the instant petition petitioner has filed two other petitions viz docket nos and 5762-02l in the case of the petition at docket no the commissioner filed a motion to dismiss for lack of jurisdiction the court issued a notice of filing of the commissioner’s motion and directed petitioner to file an objection by a date certain petitioner filed no objection and as a result the court granted the commissioner’s motion to dismiss in the case of the petition at docket no 5762-02l the court entered an order directing petitioner to file a proper amended petition for lien or levy action under code sec_6320 or sec_6330 and to pay the filing fee petitioner paid the filing fee but he never filed an amended petition the court extended the time for filing the amended petition in four subsequent orders and finally dismissed the case for lack of jurisdiction when it received no amended petition the instant case is presently before the court to decide respondent’s motion for summary_judgment in that motion as mentioned above respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 for failure to pay the tax shown on a return because petitioner did not file a return for or and respondent did not prepare a return for petitioner pursuant to sec_6020 accordingly respondent’s motion is deemed to be a motion for partial summary_judgment respondent’s motion points out that petitioner’s sole issue set forth in his amended petition is that he has ‘been the victim of an eleborate sic fraud’ a theory that respondent asserts has no bearing on the tax deficiencies set forth in the notice_of_deficiency for tax years and respondent’s motion details petitioner’s fraud theory which involves petitioner’s divorce and a florida state court order under which petitioner’s wages were garnished to pay child_support for a child who petitioner claims does not exist respondent’s motion also details the factual basis for finding that petitioner had earned the income underlying the taxes and additions to tax determined in the subject notices of deficiency respondent’s motion states that during the years in issue petitioner received income from three sources wages from the city of austin texas for work as a crossing guard distributions of retirement pay from the defense finance and accounting service attributable to his retirement from the u s air force and a distribution from the prudential insurance co of america herein prudential attributable to the cancellation of a life_insurance_contract for failure to pay a policy loan petitioner’s income from these sources is summarized as follows year payor amount city of austin texas dollar_figure defense fin and acctg service big_number big_number city of austin texas big_number defense fin and acctg service big_number big_number prudential ins co big_number respondent’s motion for summary_judgment is supported by the declaration of daniel n price respondent’s trial attorney and the exhibits attached thereto the attached exhibits include a copy of a letter from the payroll manager for the city of austin texas who transmitted to the internal_revenue_service copies of the forms w-2 wage and tax statement that had been issued to petitioner for and showing that petitioner had been paid wages of dollar_figure and dollar_figure respectively as well as other documents relating to petitioner’s employment by the city of austin texas the exhibits also include a letter from a representative of the retired pay department of the defense finance and accounting service who transmitted to the internal_revenue_service copies of the forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc that had been issued to petitioner for and showing that distributions of retirement pay had been made to petitioner of dollar_figure and dollar_figure respectively finally the exhibits include copies of a letter from a representative of prudential to the internal_revenue_service and a form 1099-r those documents state that a life_insurance_contract owned by petitioner had lapsed in and that petitioner had realized dollar_figure of taxable gain from the contract petitioner’s response to respondent’s motion for summary_judgment is in the form of a letter addressed not only to the chief_judge of the u s tax_court but also to the honorable kofi annan general secretary the united nations the honorable george w bush president united_states of america the honorable senators and congress of the united_states of america david e graham chairman of the board the washington post company mark w everson commissioner internal_revenue_service john danforth united_states ambassador the united nations and ruth bader ginsburg associate justice the united_states supreme court attached to petitioner’s letter are a variety of documents including copies of court papers from the garnishment proceedings correspondence newspaper articles legal materials such as copies of statutes and financial documents such as copies of checks these documents appear to involve petitioner’s attempt to notify various organizations including the general accounting office office of the inspector general of the department of the army office of the governor of the state of florida office of the governor of the state of texas the federal bureau of investigation and others of the injustice that he perceives took place when his wages were garnished to pay child_support whatever else might be said of petitioner’s letter response to respondent’s motion for summary_judgment and the documents attached thereto we perceive no connection between them and the deficiencies and additions to tax determined by respondent in the subject notices of deficiency nowhere in those documents does petitioner address his tax_liabilities for taxable years and or present any basis on which to conclude that respondent erred in the determinations at issue in this case neither petitioner's imperfect petition nor his amended petition makes a clear and concise assignment of any error which petitioner alleges was committed by the commissioner in the subject determinations of his tax for or as required by the rules of this court see rule b all rule references are to the tax_court rules_of_practice and procedure thus petitioner makes no justiciable claim in his pleadings after the pleadings had closed by at least days respondent filed the motion for summary_judgment that is presently before the court for decision in that motion respondent presents matters outside the pleadings and asks the court to grant summary_judgment against petitioner a motion for summary_judgment is appropriate in these circumstances see rule sec_120 and sec_121 summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 in this case petitioner’s response to respondent’s motion for summary_judgment does not deny respondent’s proof set forth in the declaration of respondent’s trial attorney and the exhibits attached thereto that petitioner had received and is subject_to tax on the income underlying respondent's determination of the tax deficiencies and additions to tax for and petitioner’s response does not address the notices of deficiency issued to him instead he continues to advance his position that the united_states department of justice the united_states department of defense the united_states postal service and internal_revenue_service are actively involved in unprecedented corruptions and criminality and other extraneous matters involving the garnishment of his wages for child_support by failing to assign any error to the notices of deficiency including the additions to tax determined therein petitioner is deemed to have conceded the deficiencies and additions to tax and respondent is relieved of the burden of production under sec_7491 to produce evidence that the additions to tax determined for and are appropriate see 123_tc_213 118_tc_358 accordingly on the basis of the record of this case we find that there is no genuine issue as to any material fact and that a decision may be rendered for respondent as a matter of law it is necessary to give petitioner a word of warning the court considers petitioner’s position in this case to be frivolous or groundless it also appears that he has instituted or maintained these proceedings primarily for delay sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears to the court that a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies sec_6673 petitioner is hereby warned that the court will not hesitate to impose a penalty under sec_6673 against him in any appropriate case in the future upon consideration of the above including respondent’s concession of the addition_to_tax under sec_6651 an appropriate order and decision granting respondent's motion for summary_judgment deemed to be a motion for partial summary_judgment will be entered
